DUNBAR, Senior Judge
(concurring in the result):
I concur in the result, particularly in view of the fact that the supervisory authority previously saw fit to mitigate the severity of the sentence.
However, although I agree that the testimony of the wife of the accused in mitigation and extenuation was material, in my opinion it was cumulative.
In this respect, had this trial taken place in a combat zone, where it would have been impractical and unreasonable to secure the presence of the witness, I do not believe it *1115could have been reasonably asserted that the testimony of the appellant’s wife was absolutely necessary in order to guarantee him a fair trial.
Accordingly, I would hold that the ruling of the military judge and the advice of the staff judge advocate in this matter were correct.